Citation Nr: 0530530	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959, and from September 1959 to September 1962.

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which, in pertinent 
part, denied the veteran's claim for service connection for a 
low back disability. 

In November 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

The Board remanded this appeal in October 2003 for the 
purpose of obtaining any additional relevant treatment 
records that may have been available and affording the 
veteran a VA examination that included a nexus opinion.  The 
purposes of that remand have been met to the extent possible 
and the case is now ready for the Board's appellate review. 


FINDINGS OF FACT

The veteran was treated for a low back strain during service 
but his separation examination was normal and there is no 
post-service medical evidence of a low back disability, 
including arthritis of the lumbar spine, until many years 
after service; the preponderance of the competent evidence 
that addresses the question of a causal relationship weighs 
against the claim that a current low back disability is 
linked to any incident of or finding recorded during service. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2003 remand,  February 200 rating 
decision; the May 2001 Statement of the Case; the July 2001 
and May 2005  Supplemental Statements of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection for a chronic low back 
disability and complied with VA's notification requirements.  
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated November 2000, May 2002, February 2003 and April 2004 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection for a chronic low back disability, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran after the February 2001 RO rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under such circumstances, the failure to use the exact 
language of the forth element under such circumstances is 
harmless error if error at all.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
several letters and asked him to identify all medical 
providers who treated him for a chronic back disability.  The 
RO has obtained all identified evidence.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the veteran's claim on appeal.  
That is, the evaluation was adequate for purposes of 
determining the etiology of the veteran's chronic low back 
disability.  There is no further duty to provide another 
examination or medical opinion.  See 38 C.F.R. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Therefore, the 
Board finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App.  
384 (1993).

Factual Background

The veteran claims that he first developed a low back 
condition while in service as a result of repetitive lifting 
of heavy gas containers, along with rigorous exercise.  The 
service medical records show that in January 1957, he was 
seen for a strain to the lumbosacral muscle.  The clinician 
noted tenderness in the paravertebral area of L1 or T-12 but, 
no spinal deformities were noted.  X-rays taken at the time, 
revealed lumbarization of the transverse process of the first 
right sacral segment with an associated lumbar rotatory 
scoliosis.  He was hospitalized and discharged the following 
day.  In December 1957, the veteran complained of worsening 
low back pain.  He was diagnosed with acute back strain, and 
prescribed heat, bed rest and aspirin.  In August 1958, the 
veteran was seen again for back pain located under the 
scapula.  The clinician at the time raised the question of 
possible myositis.  In March 1960 he was seen for lumbar 
paravertebral muscle spasms.  The separation examination 
report was negative for any findings attributable to a back 
condition (November 1962).  

A post service private medical report dated in April 1993, 
shows that the veteran was retired and on medical disability 
due to a back injury.  He was diagnosed with low back pain.  
In January 1997, it was noted that he had previously been 
recommended back surgery, but he had declined this option.  

In July 2000, the veteran submitted a statement wherein he 
related that he had hurt his back during service and the 
condition had worsened with time.  In a May 2001 statement, 
the veteran claimed to have been hospitalized during service 
on three separate occasions due to his back condition.  

The veteran was diagnosed with possible ankylosing 
spondylitis in May 2001.  The private clinician noted a 
history of back injuries while he was in the military.  The 
clinician opined that the ankylosing spondylitis originated 
in the military and gradually worsened.  

Pursuant to the Board's remand directives, the veteran 
underwent a VA examination in April 2005.  He complained of 
constant low back pain and severe aching pain, which he 
described as 10 on a scale from 1 to 10, 10 being the highest 
possible pain suffered.  The veteran did not report flare-ups 
of pain.  X-rays revealed advanced osteoarthritic changes, 
disc space narrowing, with narrowing and sclerosis of the 
posterior articular facets throughout the lumbar spine.  
There was also calcification within the abdominal aorta.  The 
radiographic report was negative for any findings related to 
osteoporosis or fracture.  The veteran was diagnosed with 
generalized osteoarthritis of the lumbar spine affecting all 
levels, with painful limited spine motion with no neurologic 
deficit.  He was also diagnosed with morbid obesity and 
insulin-dependent diabetes.  

The examiner opined that the osteoarthritis of the spine was 
due to the veteran's advancing age and obesity, and "would 
have been as it is at the present time even after his 
military service".  Finally, the examiner concluded that the 
veteran's episodes of spinal strain that occurred in service 
did not cause his present back condition, which he restated 
was attributable to advancing age and his diabetic condition.  
The examiner indicated having reviewed the veteran's case 
file in preparation for the examination.  

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case service reports were obtained and they confirm 
that the veteran was seen for complaints of a low back 
condition as contended.  In January 1957 he was hospitalized 
for one day and treated for lumbosacral muscle strain. 
Thereafter, the veteran was again seen in December 1957, 
August 1958, March 1960, for complaints of back pain.  The 
clinicians diagnosed acute back strain and paravertebral 
muscle spasms, and prescribed heat, bed rest and aspirin.  
The November 1962 separation examination report was negative 
for any findings attributable to a low back condition.  

The first medical report that refers to a back condition 
following service discharge is dated in April 1993.  Post-
service medical records dated in recent years reflect 
complaints of low back pain, with a history obtained from the 
veteran of back pain since service.  A January 1997 report 
showed that it was recommended he have back surgery and he 
declined.  He was also evaluated in May 2001 and the 
clinician diagnosed probable ankylosing spondylitis with on 
onset during service.  It is apparent that this opinion was 
based in part upon history obtained from the veteran rather 
than a review of the record.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Here, the opinion that the probable ankylosing 
spondylitis had its onset during service is of some probative 
value but it is weakened by the absence of any review of the 
relevant medical evidence or citation to any earlier clinical 
or X-ray findings or of a rationale.

Medical records relating to claimed additional treatment 
received prior following service discharge were not obtained 
as these were no longer available.  The medical evidence of 
record reflects a gap of over 30 years.  The Board finds that 
the lack of evidence of treatment during this period of time 
weighs against a finding of continuity of symptomatology.  
38 C.F.R. § 3.303; Voerth, supra; Savage, supra.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999). 

The veteran was afforded a VA orthopedic examination in April 
2005 for the purpose of determining whether there was a 
causal relationship between a current low back disability and 
service.  X-rays taken at the time revealed advanced 
osteoarthritic changes, disc space narrowing, with narrowing 
and sclerosis of the posterior articular facets throughout 
the lumbar spine.  The radiographic report was negative for 
any findings related to osteoporosis or fracture.  While that 
examination confirmed a current diagnosis of generalized 
osteoarthritis of the lumbar spine affecting all levels, the 
examiner opined that the veteran's low back disability was 
not causally related to the episodes of lumbar strain that 
occurred during active duty.  In support of that conclusion, 
the physician noted that, the veteran had also been diagnosed 
with morbid obesity and insulin-dependent diabetes.  He 
concluded that that the osteoarthritis of the spine was due 
to the veteran's advancing age, his diabetic condition and 
obesity, and would have been as it is at the present time 
even after his military service. The examiner indicated 
having reviewed the veteran's case file in preparation for 
the examination.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds the April 2005 VA medical opinion is more 
probative to the nexus question at hand because, unlike that 
of clinician who prepared the May 2001 report, it was based 
upon a review of the relevant evidence in the claims file.  
The Board also finds that the VA physician provided a 
persuasive rationale with references to the clinical record.  
The assessment from the physician who performed the May 2005 
VA examination is more probative to the question of which 
injury or physical condition caused what symptoms and the 
preponderance of the evidence overall is against a finding of 
continuity of symptomatology between an in-service injury 
sustained more than 30 years ago and the veteran's low back 
disability diagnosed in more recent years.   

The Board recognizes the assertions by the veteran that his 
current low back disability is related to repetitive lifting 
of heavy gas containers, along with rigorous exercise, during 
service.  However, as a lay person the veteran is not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, his contentions 
are not material to the issue of whether there is a nexus 
between his current low back disability and service.   

For the reasons stated above, the Board finds that service 
connection for a chronic low back disability is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a chronic low back disability is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


